WALLACE, Circuit Judge,
concurring in result:
I concur in the result reached by the majority, but I go no farther than to decide the one dispositive issue. The district judge granted the injunction after finding a combination of probability of success on the merits and the possibility of irreparable injury pursuant to the Inglis formulation. Los Angeles Memorial Coliseum Comm’n v. National Football League, 484 F.Supp. 1274, 1276-78 (C.D.Cal.1980). I would reverse solely on the ground that the Commission has not shown that it will suffer any injury apart from economic injury. The Commission’s injury is, therefore, not irreparable, and the district court abused its discretion in granting the preliminary injunction. Because failure to show irreparable injury is a clear and sufficient ground for reversal, I would not reach the other issues addressed by the majority.